     Case 1:20-cv-00067-HSO-JCG Document 12 Filed 03/27/20 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

MONICA HOWERTON                                                              PLAINTIFF

VERSUS                                  CIVIL ACTION NO. 1:20-CV-00067-HSO-JCG

GULFSIDE CASINO PARTNERSHIP
DBA ISLAND VIEW CASINO RESORT
AND RHONDA ROBERTSON,
INDIVIDUALLY                                                                DEFENDANTS

                        ANSWER OF RHONDA ROBERTSON

       NOW COMES this Defendant, Rhonda Robertson, by and through her attorneys of

record, Brown Buchanan P.A., and in answer to the First Amended Complaint filed

against her, would state as follows:

                                       THE PARTIES

       1.     This Defendant is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1 of the First Amended

Complaint.

       2.     The allegations contain in Paragraph 2 of the First Amended Complaint do

not pertain to this Defendant, therefore this Defendant need not respond.

       3.     This Defendant admits that she may be served with process as prescribed by

law. Everything not herein specifically admitted is denied.




                                        Page 1 of 11
     Case 1:20-cv-00067-HSO-JCG Document 12 Filed 03/27/20 Page 2 of 11




                                     JURISDICTION

       4.     This Defendant does not contest - and specifically consents to - the

jurisdiction of and venue in the United States District Court, Southern District of

Mississippi, Southern Division.

       5.     The allegations contained in Paragraph 5 of the First Amended Complaint

do not pertain to this Defendant, therefore this Defendant need not respond. To the extent

these allegations are said to apply to this Defendant they are denied.

                               STATEMENT OF FACTS

       6.     This Defendant admits that Plaintiff was hired by the Defendant Gulfside

Casino Partnership d/b/a Island View Casino Resort (Gulfside) on March 26, 2008, as a

Table Games Dealer. Everything not herein specifically admitted is denied.

       7.     This Defendant admits Plaintiff was employed by the Defendant Gulfside as

an employee-at-will, and her compensation was based upon an hourly rate of pay, plus

tips. Everything not herein specifically admitted is denied.

       8.     The allegations contained in Paragraph 8 of the First Amended Complaint

are denied.

       9.     This Defendant admits that an investigation was conducted regarding

Plaintiff’s voluntary statement submitted by Plaintiff on or about July 26, 2017, which

included obtaining statements from other individuals. Everything not herein specifically

admitted is denied.


                                        Page 2 of 11
     Case 1:20-cv-00067-HSO-JCG Document 12 Filed 03/27/20 Page 3 of 11




       10.    This Defendant admits Plaintiff obtained a loan from Michael Carter.

Everything not herein specifically admitted is denied.

       11.    This Defendant admits that William Kuhn provided a written statement

dated July 16, 2017. Everything not herein specifically admitted is denied.

       12.    This Defendant admits the written statement of William Kuhn speaks for

itself. Everything not herein specifically admitted is denied.

       13.    This Defendant admits the written statement of William Kuhn speaks for

itself. Everything not herein specifically admitted is denied.

       14.    The allegations contained in Paragraph14 of the First Amended Complaint

are denied.

       15.    The allegations contained in Paragraph15 of the First Amended Complaint

are denied.

       16.    The allegations contained in Paragraph 16 of the First Amended Complaint

do not pertain to this Defendant, therefore this Defendant need not respond. To the extent

these allegations are said to apply to this Defendant, they are denied.

                                  CAUSES OF ACTION

              COUNT I: VIOLATION OF TITLE VII - RETALIATION

       17.    This Defendant incorporates her answers to Paragraphs 1 - 16 of the First

Amended Complaint as if set forth herein in response to the allegations contained in

Paragraph 17 of the First Amended Complaint.


                                        Page 3 of 11
     Case 1:20-cv-00067-HSO-JCG Document 12 Filed 03/27/20 Page 4 of 11




       18.    The allegations contained in Paragraph 18 of the First Amended Complaint

do not pertain to this Defendant, therefore this Defendant need not respond. To the extent

these allegations are said to apply to this Defendant, they are denied.

       19.    The allegations contained in Paragraph 19 of the First Amended Complaint

do not pertain to this Defendant, therefore this Defendant need not respond. To the extent

these allegations are said to apply to this Defendant, they are denied.

                      COUNT II: TORTIOUS INTERFERENCE

       20.    This Defendant incorporates her answers to Paragraphs 1 - 19 of the First

Amended Complaint as if set forth herein in response to the allegations contained in

Paragraph 20 of the First Amended Complaint.

       21.    This Defendant admits that Plaintiff was an employee of the Defendant

Gulfside. This Defendant admits that at all relevant times, she (Robertson) was the

Human Resource Manager for the Defendant Gulfside. Everything not herein specifically

admitted is denied.

       22.    The allegations contained in Paragraph 22 of the First Amended Complaint

are denied.

       23.    This Defendant admits she investigated Plaintiff’s claims. This Defendant

denies the remaining allegations contained in Paragraph 23 of the First Amended

Complaint. Everything not herein specifically admitted is denied.




                                        Page 4 of 11
      Case 1:20-cv-00067-HSO-JCG Document 12 Filed 03/27/20 Page 5 of 11




       24.     The allegations contained in Paragraph 24 of the First Amended Complaint

are denied.

       25.     The allegations contained in Paragraph 25 of the First Amended Complaint

are denied.

                                PRAYER FOR RELIEF

       The allegations contained in the Prayer for Relief, including but not limited to sub-

paragraphs 1 - 9, are denied. This Defendant specifically denies that the Plaintiff is

entitled to any recovery whatsoever against her.

                               AFFIRMATIVE DEFENSES

       NOW, HAVING answered the specific allegations of the First Amended

Complaint, this Defendant would state her Affirmative Defenses as follows:

                                       First Defense

       The First Amended Complaint fails to state a claim against this Defendant upon

which relief can be granted.

                                      Second Defense

       This Defendant asserts the defenses of absolute privilege, qualified privilege and

legal justification.

                                       Third Defense

       Plaintiff’s claims are barred by the employment at-will doctrine.




                                        Page 5 of 11
     Case 1:20-cv-00067-HSO-JCG Document 12 Filed 03/27/20 Page 6 of 11




                                      Fourth Defense

       This Defendant asserts the affirmative defenses of truth and self-publication.

                                       Fifth Defense

       This Defendant pleads all rights, remedies and affirmative defenses available to

her pursuant to Miss. Code Ann. § 11-1-65.

                                       Sixth Defense

       The imposition of punitive damages in this action would violate the Due Process

Clause of the United States Constitution and the Due Process Clause of the Mississippi

Constitution.

                                     Seventh Defense

       The procedure and methods asserted for awarding punitive damages in this action

violate the Due Process Clause of the United States Constitution and the Due Process

Clause of the Constitution of the State of Mississippi.

                                      Eighth Defense

       The claims of Plaintiff for punitive damages against this Defendants cannot be

sustained because an award of punitive damages under Mississippi law by a jury that (1)

is not provided a standard of sufficient clarity for determining the appropriateness, or the

appropriate size, of a punitive damages award, (2) is not instructed on the limits on

punitive damages imposed by the applicable principles of deterrence and punishment, (3)

is not expressly prohibited from awarding punitive damages, or determining the amount


                                        Page 6 of 11
      Case 1:20-cv-00067-HSO-JCG Document 12 Filed 03/27/20 Page 7 of 11




of an award of punitive damages, in whole or in part, on the basis of invidiously

discriminatory characteristics, including the corporate status of this Defendant, (4) is

permitted to award punitive damages under a standard for determining liability for

punitive damages that is vague and arbitrary and does not define with sufficient clarity the

conduct or mental state that makes punitive damages permissible, and (5) is not subject to

juridical review on the basis of objective standards, would violate this Defendant’s due

process and equal protection rights guaranteed by the Fourteenth Amendment to the

United States Constitution and the double jeopardy clause of the Fifth Amendment as

incorporated into the Fourteenth Amendment, and by the Mississippi constitutional

provisions providing for due process, equal protection, and guarantee against double

jeopardy.

                                        Ninth Defense

         Plaintiff’s claim for tortious interference is barred because there was no agreement

to accomplish an unlawful purpose or to accomplish a lawful purpose unlawfully by any

party.

                                        Tenth Defense

         This Defendant had a right and/or justifiable cause for her actions regarding

Plaintiff.




                                         Page 7 of 11
     Case 1:20-cv-00067-HSO-JCG Document 12 Filed 03/27/20 Page 8 of 11




                                     Eleventh Defense

       Plaintiff’s claims against this Defendant are barred. This Defendant’s actions were

privileged because she was exercising a legitimate interest and/or right.

                                      Twelfth Defense

       The incident and damages of which the Plaintiff complains was caused or

contributed to by the actions and/or negligence of the Plaintiff.

                                    Thirteenth Defense

       Plaintiff has a duty to mitigate her damages, if any, and this Defendant is not

liable to the Plaintiff for any damages caused or contributed to her, by her failure to

mitigate.

                                    Fourteenth Defense

       The incident and damages of which Plaintiff complains were caused or contributed

to by the negligence of a person or persons for whom this Defendant is not liable.

                                     Fifteenth Defense

       This Defendant pleads all rights, remedies and affirmative defenses available to

her pursuant to Miss. Code Ann. § 85-5-7.

                                     Sixteenth Defense

       This Defendant specifically reserves all of her defenses available to her pursuant to

Rule 12 of the Federal Rules of Civil Procedure.




                                        Page 8 of 11
     Case 1:20-cv-00067-HSO-JCG Document 12 Filed 03/27/20 Page 9 of 11




                                      Seventeenth Defense

          Plaintiff’s claims against this Defendant are bared by the doctrines of collateral

estoppel, res judicata and/or judicial estoppel.

                                       Eighteenth Defense

          All of this Defendant’s decisions regarding Plaintiff were made in the course and

scope of her employment for the Defendant Gulfside Casino Partnership after conducting

a thorough investigation into the matter and, based on witness testimony, reasonably

believed at all relevant times that her actions were in conformity with the applicable law

and applicable policies of Gulfside Casino Partnership.

                                       Nineteenth Defense

          The Mississippi Department of Employment Security (MDES) - Docket Number

220016 - considered the allegations being raised in the case at bar and after reviewing the

evidence and hearing witness testimony from Plaintiff and other witnesses, held Plaintiff

engaged in misconduct and that she was lawfully discharged for a violation of company

policy.

                                       Twentieth Defense

          This Defendant pleads the affirmative defense of good faith and states that she

acted in good faith at all relevant times relevant, acting without any malice or intent to

cause any injury to Plaintiff as alleged in the First Amended Complaint.




                                           Page 9 of 11
     Case 1:20-cv-00067-HSO-JCG Document 12 Filed 03/27/20 Page 10 of 11




       NOW, HAVING fully answered, this Defendant, Rhonda Robertson, moves this

Court to dismiss the First Amended Complaint against her, with prejudice, and to assess

all costs to the Plaintiff.

       This the 27th March, 2020.

                                    Respectfully submitted,

                                    RHONDA ROBERTSON

                                    BY:   BROWN BUCHANAN P.A.


                                    BY:     /s/ Patrick R. Buchanan
                                          PATRICK R. BUCHANAN (MSB #8439)




BROWN BUCHANAN P.A.
234 CAILLAVET STREET, SUITE 100
POST OFFICE BOX 1377
BILOXI, MS 39533-1377
228.374.2999 TELEPHONE
228.435.7090 FACSIMILE
mailb@brownbuchanan.com




                                       Page 10 of 11
    Case 1:20-cv-00067-HSO-JCG Document 12 Filed 03/27/20 Page 11 of 11




                             CERTIFICATE OF SERVICE
       I, the undersigned, do hereby certify that I have this day electronically filed a true

and correct copy of the foregoing pleading with the Clerk of Court using the ECF system

which sent notification of such filing to the following:


                                   Louis H. Watson, Jr.
                                       Nick Norris
                                 Watson & Norris, PLLC
                               1880 Lakeland Drive, Suite G
                                   Jackson, MS 39216

                                     Nan Alessandra
                                    Phelps Dunbar LLP
                                       Canal Place
                                365 Canal Street, Suite 2000
                                  New Orleans, LA 70130

                                     LaToya C. Merritt
                                   Nicholas F. Morisani
                                    Phelps Dunbar LLP
                                  Post Office Box 23066
                                 Jackson, MS 39211-6391



       Dated, this the 27th day of March, 2020.

                                              /s/Patrick R. Buchanan
                                                      PATRICK R. BUCHANAN




                                        Page 11 of 11
